Per Curiam.
July 26, 1958, R. O. Mylroie was appointed and qualified as administrator of the estate of John W. Campbell, deceased.
March 23, 1959, James Vallela petitioned the court, praying that Mylroie’s letters of. administration be revoked and that another administrator be appointed. A citation was issued to Mylroie, returnable April 9, 1959, to show cause why his letters of administration should not be revoked. The citation was served April 2, 1959.
April 9, 1959, Mylroie appeared specially and petitioned the court to quash the process for the reason that the citation had not been served ten days before the return date and that, therefore, the court lacked jurisdiction. The motion to quash was denied, and an order was entered removing R. O. Mylroie as administrator of the estate. He was granted a review by certiorari of his removal as administrator.
RCW 11.16.100 provides:
“In all cases in which citations are issued from the superior court in probate and other proceedings under this act, they shall be served at least ten days before the time at which they are made returnable, ...”
Respondent admits that service was made only seven days before the return date. Timely service of process is jurisdictional. The trial court lacked jurisdiction to enter the order of removal, and the order is void. The cause is remanded with instructions to reinstate R. O. Mylroie as administrator of the estate of John W. Campbell, deceased.
October 8, 1959. Petition for rehearing denied.